Citation Nr: 1038806	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  04-29 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for lumbar strain (back disability).

2.  Entitlement to an initial evaluation in excess of 20 percent 
for status post left tibial stress fracture (leg disability).

3.  Entitlement to an initial evaluation in excess of 10 percent 
right patellofemoral pain syndrome with bipartite patella (knee 
disability).

4.  Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a right shoulder AC separation (shoulder 
disability).

5.  Entitlement to service connection for bilateral pes planus.






REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to February 
2003.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  The 
appeal is now under the jurisdiction of the RO in Montgomery, 
Alabama.  The appeal was remanded for additional development in 
October 2009.

In March 2008, the Veteran filed a statement regarding his sleep 
apnea.  This appears to be a claim for service connection but no 
action has been taken.  In addition, the Veteran has mentioned at 
various times, including in an August 2004 statement and at his 
January 2010 VA examination, that his service-connected 
disabilities affect his ability to work.  This may raise a claim 
for total disability based on individual unemployability.  These 
issues have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them and 
they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for bilateral pes planus.  
His claim was previously denied by the RO because an August 1996 
enlistment examination showed bilateral pes planus.  For purposes 
of establishing service connection under 38 U.S.C.A. § 1110, 
every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002); 38 
C.F.R. § 3.304(b) (2010). 
 
The law further provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).  Clear 
and unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progression of the condition.

The Board remanded this claim for a VA examination and opinion on 
whether the Veteran's bilateral pes planus increased beyond the 
natural progression of the disease in service.  An examination 
was conducted in January 2010.  The examiner did not discuss the 
August 1996 enlistment examination, but concluded that pes planus 
did not pre-exist service.  He did not offer an opinion on the 
natural progression of the disorder in service.  Once VA has 
provided a VA examination, it is required to provide an adequate 
one, regardless of whether it was legally obligated to provide an 
examination in the first place.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  If a VA examination is inadequate, the Board must 
remand the case.  A medical examination report must contain not 
only clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  In this, as the examination failed to address 
the central question in this case-whether pes planus increased 
in severity during service-an addendum is required.  

A review of the file reveals a number of outstanding medical 
records that must be obtained.  Regulations provide that efforts 
must be made to secure all private medical records and VA records 
that may exist related to the Veteran's claim. 38 C.F.R. § 
3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not received, at 
least one follow-up request."  As for federal records, 38 U.S.C. 
§ 5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile."  At his 
January 2010 VA examination, the Veteran reported that he 
currently receives treatment from a sports medicine hospital in 
Demopolis, Alabama, and from the Tuscaloosa VA medical center.  
No private records from a sports medicine hospital are associated 
with the claims file and the most recent VA treatment records are 
dated June 2009.  Current and complete records should be obtained 
on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private 
providers from which he has received 
treatment.  Specifically, ask him to 
identify the Demopolis, Alabama, sports 
medicine hospital which was mentioned at the 
January 2010 VA examination, and to provide 
the authorization necessary to obtain copies 
of his private records...

2.  Obtain the Veteran's current and 
complete treatment records from any private 
providers that he identifies.  Evidence of 
attempts to obtain these records should be 
associated with the claims file.  Do not 
associate duplicate records with the claims 
file.



3.  Obtain the Veteran's current and 
complete VA treatment records.  Evidence of 
attempts to obtain these records should be 
associated with the claims file.  Do not 
associate duplicate records with the claims 
file.

4.  Obtain an addendum to the January 2010 
VA examination, from the same examiner if 
possible.  The examiner should review the 
entire claims file, particularly the January 
2010 VA examination and the August 1996 
enlistment examination.  Pertinent facts 
should be discussed in the written report.  
The examiner should address the following 
question:

Is it more than likely (greater that a 50 
percent probability) that the Veteran 
incurred a permanent increase in 
manifestations or pathology of bilateral pes 
planus, as compared to temporary increase in 
symptoms, during or as a result of his 
military service?

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

5.  After completing the above action, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

